Benham, Judge.
This court having entered on March 4, 1988, a judgment in the above-styled case (186 Ga. App. 407 (367 SE2d 245) (1988)), afiirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Crawford W. Long Memorial Hosp. of Emory Univ. v. Yerby, 258 Ga. 720 (373 SE2d 749) (1988), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Banke, P. J., and Carley, J., concur.